                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
                                                                DATE FILED: 12/20/2019




                                      December 19, 2019

                                   Dated: December 20, 2019
VIA ECF                            New York, New York
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                   Re: United States v. Tony Thwaites
                         Ind. #: 18 Cr. 798 (LGS)

Dear Judge Schofield:
       I represent Mr. Thwaites in his pending indictment before Your Honor. He
has been sentenced and is due to surrender to a BOP facility on February 12, 2020.
His bail conditions include residing with his mother in Brooklyn and maintaining a
curfew from 9pm to 5am. It is respectfully requested that Your Honor modify these
conditions in order to permit Mr. Thwaites to spend Christmas Eve and New Years
Eve in the Bronx with his daughter and her mother. He will return home and
continue with the usual bail conditions on Christmas Day and New Years Day.
        The government has no objection to this request. His Pre-Trial Services
officer, Bernisa Mejia, has informed me that as a general policy, PTS does not
consent to any social requests. However, she suggested I inform the Court that Mr.
Thwaites is fully compliant with his PTS obligations.
      Thank you for your consideration.

                                            Very Truly Yours,

                                            SULLIVAN & BRILL, LLP




                                                                     ____
                                            By: Steven Brill, Esq.
